Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 1 of 34

7} ORIGINALL

EXHIBIT 2
(UNCONSTITUTIONAL ORDERS)
Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Psd TAA A

 

   

 

Restrai ning Order After Hearing Clerk stamps date here when form is filed.
(Order of Protection)
a Original Order Amended Order s

 
 

(1) Name of Protected Person:
Valerie Ann De Clue

ay

ALAME PINE

“EP 49% ORIG
kr ZO 00

td
fl

¢

Your lawyer in this case (if you have one):

  
      

 

 

Name: Cynthia Campanile State Bar No.: 103094 CLERK UF GHb bUSnaiuid COURT
Firm Name: Law Office of Cynthia Campanile By: GWEN BROOKS SWOPE, Deputy

 

Address (if you have a lawyer for this case, give your lawyer's
information. If yo t awyer and w i

el ee - - ab — ave , i es di a ant < my : a home Fill in court name and street address:

address private, give a different mailing address instead. You do not have | Superior Court of California, County of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

to give|your telephone, fax, or e-mail.): Alameda
Address: 7033 Village Parkway, Suite 201 24405 Amador Street
City: Dublin State: CA Zip: 94568 Hayward, CA. 94544
Telephone: 925-829-2693 Fax:
E-Mail Address:
; Clerk fills in case number when form is filed.
Name of Restrained Person: Cane Number
Alan Keith De Clue HF17848891
Description of restrained person:
Sex: &] M CF Height: 5'7" Weight: 125 Hair Color: Blonde Eye Color: Blue
Race: Caucasian Age: 54 Date of Birth: January 25, 1963
Mai ling Address (if known): 4006 Loch Lomand Way
City: Livermore State: CA Zip: 94551
Relationship to protected person:. Husband

 

 

 

 

(3) (| Additional Protected Persons
In addition to the person named in (4), the following persons are protected by orders as indicated in items 6)
and @® (family or household members):

 

 

 

Full name Relationship to person in (1) Sex Age
Danica Alyssa De Clue Daughter F 5
Erin Renshaw Daughter (prior marriage) F 30
Briana Renshaw Daughter (prior marriage) EF 29

 

O Check here if there are additional protected persons. List them on an attached sheet of paper and write,
“[)V-130, Additional Protected Persons,” as a title. .

(4) Expiration Date
The orders, except as noted below, end on

(date): 9/29/2020 at (time): [] am. (] p.m. or midnight

 

 

 

 

 

 

° Ifo date is written, the restraining order ends three years after the date of the hearing in item (8) (a).

, if no time is written, the restraining order ends at midnight on the expiration date.

° Note: Custody, visitation, child support, and spousal support orders remain in effect after the restraining order
ends. Custody, visitation, and child support orders usually end when the child is 18.

° The court orders are on pages 2, 3, 4, and 5 and attachment pages (if any).

STE een OMT UN UIE MCLE Menke mL LCoi ee LLCs MU ieee Revels ese

This is a Court Order.

     

 

Judicial Council of California, .courts.¢a. i . i .
ian Restraining Order After Hearing (CLETS—OAH) DV-130, Page 1 of 7
Family Cada, § 6200 et seq. Approved by DOJ (Order of Protection) —>

(Domestic Violence Prevention)
Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 3 of 34

 

Gase Number:

 

 

 

a. The hearing was on (date): 09/29/2017 __ with (name of judicial officer): Commissioner Clay

 

 

b. These people were at the hearing (check all that apply):
x] The person in [] The lawyer for the person in(1)(name): Cynthia Campanile
i] The person in % (C] The lawyer for the person in(2)(name): Meagan Oliver
c. The people in(4) and (2) must return to Dept. S(O of the court on (date): jafpaf al
at (rime): [3% Clam. (p.m. to review (specify issues): SJOtus CA) Creme XS

 

 

I

To the person in@:

The bal has granted the orders checked below. Item (9) is also an order. If you do not obey
these orders, you can be arrested and charged with a crime. You may be sent to jail for up to one
year, pay a fine of up to $1,000, or both.
(6) —] Personal Conduct Orders
a.| The person in (2) must not do the following things to the protected people in (4) and (3):

 

(x] Harass, attack, strike, threaten, assault (sexually or otherwise), hit, follow, stalk, molest, destroy personal
property, disturb the peace, keep under surveillance, impersonate (on the Internet, electronically or
otherwise), or block movements.

Contact, either directly or indirectly, by any means, including, but not limited to, by telephone, mail,
e-mail, or other electronic means.

C] Take any action, directly or through others, to obtain the addresses or locations of any protected persons.

| (if this item is not checked, the court has found good cause not to make this order.)

b,| Peaceful written contact through a lawyer or process server or another person for service of legal papers

related to a court case is allowed and does not violate this order.

c. {x] Exceptions: Brief and peaceful contact with the person in (4), and peaceful contact with children in @), as
required for court-ordered visitation of children, is allowed unless a criminal protective order says
otherwise.

 

|
(7) [x] Stay-Away Order
a, The person in (2) must stay at least (specif): 100 _ yards away from (check ail that apply):

| [x] The person in(1) (J) School of person in (4)

> Home of person in (4) The persons in (3)

| [x] The job or workplace of person in@) [] The child(ren)’s school or child care
[x] Vehicle of person in(@1) (] Other (specify):

 

4 Exceptions: Brief and peaceful contact with the person in(@), and peaceful contact with children in (3),
as required for court-ordered visitation of children, is allowed unless a criminal protective order says

| .
| otherwise.

[x] Move-Out Order
The person in @) must move out immediately from (address): 4006 Loch Lomond Way, Livermore CA

 

(8) No Guns or Other Firearms or Ammunition

a, The person in (2) cannot own, possess, have, buy or try to buy, receive or try to receive, or in any other way
get guns, other firearms, or ammunition.

This is a Court Order.

Revised July 1, 2016 Restraining Order After Hearing (CLETS—OAH) DV-130, Page 2 of 7
| (Order of Protection) =>
| (Domestic Violence Prevention)

l
| Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 4 of 34

 

Case Number:

 

 

 

 

 

Sell to, or store with, a licensed gun dealer, or turn in to a law enforcement agency, any guns or other
firearms within his or her immediate possession or control. Do so within 24 hours of being served with

this order.
° Within 48 hours of receiving this order, file with the court a receipt that proves guns have been turned in,

_ sold, or stored. (Form D'V-800, Proof of Firearms Turned In, Sold, or Stored, may be used for the
| receipt.) Bring a court filed copy to the hearing.
c. [] The court has received information that the person in (2) owns or possesses a firearm.
d. (J The court has made the necessary findings and applies the firearm relinquishment exemption under
| Family Code section 6389(h). Under California law, the person in (2) is not required to relinquish this
_ firearm (specify make, model, and serial number of firearm):
The firearm must be in his or her physical possession only during scheduled work hours and during
|
|

(9) b. |The person in (2) must:
le

 

travel to and from his or her place of employment. Even if exempt under California law, the person in (2)
may be subject to federal prosecution for possessing or controlling a firearm.

1] Record Unlawful Communications

The person in (4) has the right to record communications made by the person in (2) that violate the judge’s orders.

Care of Animals

The person in (4) is given the sole possession, care, and control of the animals listed below. The person in (2)
must stay atleast 100 yards away from and not take, sell, transfer, encumber, conceal, molest, attack, strike,
threaten, harm, or otherwise dispose of the following animals: Zippy

@ ©

 

(12) Child Custody and Visitation
Child custody and visitation are ordered on the attached Form DV-140, Child Custody and Visitation Order
or (specify other form): MC-025

(43) 1 Child Support
Child support is ordered on the attached Form FL-342, Child Support Information and Order Attachment
or (specify other form):

(14) Ol Property Control
Only the person in (1) can use, control, and possess the following property: 4006 Loch Lomond Way,
Livermore, CA.

(18) CJ Debt Payment

The person in (2) must make these payments until this order ends:

 

 

 

 

 

Pay to: For: Amount: $ Due date:
Pay to: For: Amount: $ Due date:
Pay to: For: Amount: $ Due date:

 

O Check here if more payments are ordered. List them on an attached sheet of paper and write “DV-130,
Debt Payments” as a title.

[x] Property Restraint
The person in(4) person in (2) must not transfer, borrow against, sell, hide, or get rid of or destroy
any property, including animals, except in the usual course of business or for necessities of life. In addition, the
person must notify the other of any new or big expenses and explain them to the court. (The person in
cannot contact the person in (4) if the court has made a“No-Contact”’order.)
Peaceful written contact through a lawyer or a process server or other person for service of legal papers related
to a court case is allowed and does not violate this order.

This is a Court Order.

|
Revised July 1, 2016 Restraining Order After Hearing (CLETS—OAH) DV-130, Page 3 of 7
(Order of Protection) >
(Domestic Violence Prevention)
@7) O
8) O

@o
20) O

@i) O

(22 O

@3) O

(24) No

Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 5 of 34

|
| Case Number:

 

 

 

Spousal Support

Spousal support is ordered on the attached Form FL-343, Spousal, Partner, or Family Support Order
Attachment or (specify other form):

 

Rights to Mobile Device and Wireless Phone Account

Property Control of Mobile Device and Wireless Phone Account

Only the person in (4) can use, control, and possess the following property:

Mobile device (describe) and account (phone number):

Mobile. device (describe) and account (phone number):

Ol Check here if you need more space. Attach a sheet of paper and write "DV-130 Rights to Mobile Device and
_ Wireless Phone Account" as a title.

[1] Debt Payment

The person in(@) must make these payments until this order ends:

Pay to (wireless service provider): Amount: $ Due date:
(]] Transfer of Wireless Phone Account

The court has made an order transferring one or more wireless service accounts from the person in @) to the
person in (4). These orders are contained in a separate order (Form DV-900).

Insurance

[1 The person in (4) (J the person in (2) is ordered NOT to cash, borrow against, cancel, transfer, dispose
of, or change the beneficiaries of any insurance or coverage held for the benefit of the parties, or their child(ren),
if any, for whom support may be ordered, or both.

 

Lawyer's Fees and Costs

The person in (2) must pay the following lawyer’s fees and costs:

Pay to: For: Amount: $ Due date:
Pay to: For: Amount: $ Due date:

Payments for Costs and Services
The person in (2) must pay the following:

 

 

 

Pay to: For: Amount: $ Due date:
Pay to: For: Amount: $ Due date:
Pay to: For: Amount: $ Due date:

 

LI Check here if more payments are ordered. List them on an attached sheet of paper and write “DV-130,
| Payments for Costs and Services” as a title.

Batterer Intervention Program
The person in (2) must go to and pay for a 52-week batterer intervention program and show written proof of

completion to the court. This program must be approved by the probation department under Penal Code

§ 1203.097. The person in(2) must enroll by (date): or if no date is listed, must enroll within
30 days after the order is made. The person in (2) must complete, file and serve Form 805, Proof of Enrollment
for Batterer Intervention Program.

Other Orders
Other orders (specify):

 

 

 

Fee to Serve (Notify) Restrained Person

If the sheriff or marshal serves this order, he or she will do it for free.

| This is a Court Order.

 

 

Revised July 1, 2016 Restraining Order After Hearing (CLETS—OAhH) DV-130, Page 4 of 7

(Order of Protection) ay
(Domestic Violence Prevention)

 
Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 6 of 34

 

Case Number:

 

 

 

Service
a. [x] The people in (4) and (2) were at the hearing or agreed in writing to this order. No other proof of service is

| needed,
b O | The person in (4) was at the hearing on the request for original orders. The person in (2) was not present.

'(1) O Proof of service of Form DV-109 and Form DV-110 (if issued) was presented to the court. The

| judge’s orders in this form are the same as in Form DV-110 except for the end date. The person in

| must be served. This order can be served by mail.

(2) 1 Proof of service of Form DV-109 and Form DV-1 10 (if issued) was presented to the court. The
judge’s orders in this form are different from the orders in Form DV-110, or Form DV-110 was not
issued. The person in (2) must be personally “served” (given) a copy of this order.

c. C1) Proof of service of Form FL-300 to modify the orders in Form DV-130 was presented to the court.

(1) C1 The people in (4) and (2) were at the hearing or agreed in writing to this order. No other proof of

| service is needed.

(2) (1 The person in (] @) C] (2) was not at the hearing and must be personally “served” (given) a copy
| of this amended order.

Criminal Protective Order
a.

C1 Form CR-160, Criminal Protective Order—Domestic Violence, is in effect.

 

Case Number: County: Expiration Date:
b. ‘OO Other Criminal Protective Order in effect (specify):
Case Number: County: Expiration Date:

(List other orders on an attached sheet of paper. Write “DV-130, Other Criminal Protective Orders” as a title.)

c. [x] No information has been provided to the judge about a criminal protective order.

 

) Attached pages are orders.
» Number of pages attached to this seven-page form: 4
* iAll of the attached pages are part of this order.
° Attachments include (check all that apply):
(x] DV-140 (J DV-145 Bd DV-150 (1 FL-342 ( FL-343 (1) DV-900
[x] Other (specifi): MC-025

| a "

| _.
oar: 9229-17 hiseon (Lay

. Jugge (or Judicial Officer) f

| Certificate of Compliancé With VAWA f

This restraining (protective) order meets all “full faith and credit” requirements of the Violence Against Women Act,
18 U.S.C. § 2265 (1994) (VAWA) upon notice of the restrained person. This court has jurisdiction over the parties
and the subject matter; the restrained person has been or will be afforded notice and a timely opportunity to be heard
as provided by the laws of this jurisdiction. This order is valid and entitled to enforcement in each jurisdiction
throughout the 50 states of the United States, the District of Columbia, all tribal lands, and all U.S. territories,

comTDNTS eat, and possessions and shall be enforced as if it were an order of that jurisdiction.

 

 

 

 

 

 

This is a Court Order.

Rice ay Restraining Order After Hearing (CLETS—OAH) DV-130, Page 5.0f 7
(Order of Protection) —
(Domestic Violence Prevention)
Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 7 of 34

 

Case Number:

 

 

 

 

   

Warnings and Notices to the Restrained Person in@

lf you do not obey this order, you can be arrested and charged with a crime.

° Ifyou do not obey this order, you can go to jail or prison and/or pay a fine.

© [tis a felony to take or hide a child in violation of this order.

* If you travel to another state or to tribal lands or make the protected person do so, with the intention of disobeying this
order, you can be charged with a federal crime.

You cannot have guns, firearms, and/or ammunition.

You cannot own, have, possess, buy or try to buy, receive or try to receive, or otherwise get
guns, other firearms, and/or ammunition while the order is in effect. If you do, you can go to
jail and pay a $1,000 fine. Unless the court grants an exemption, you must sell to, or store

e, With, a licensed gun dealer, or turn in to a law enforcement agency, any guns or other
firearms that you have or control. The judge will ask you for proof that you did so. If you do
not obey this order, you can be charged with a crime. Federal law says you cannot have guns
or ammunition while the order is in effect. Even if exempt under California law, you may be
subject to federal prosecution for possessing or controlling a firearm.

Instructions for Law Enforcement

Start Date and End Date of Orders

The orders tart on the earlier of the following dates:

* The hearing date in item (6) (a) on page 2, or
¢ The date next to the judge’s signature on this page.

The orders end on the expiration date in item (4) on page 1. If no date is listed, they end three years from the hearing date.

 

 

I
Arrest Required if Order Is Violated
{fan officer has probable cause to believe that the restrained person had notice of the order and has disobeyed the order,
the officer must arrest the restrained person. (Pen. Code, §§ 836(c)(1), 13701(b).) A violation of the order may be a
violation of Penal Code section 166 or 273.6.

Notice/Proof of Service
Law enforcement must first determine if the restrained person had notice of the orders. If notice cannot be verified, the

restrained person must be advised of the terms of the orders. If the restrained person then fails to obey the orders, the
officer must enforce them. (Fam. Code, § 6383.)
Consider the restrained person “served” (notified) if:
° The officer sees a copy of the Proof of Service or confirms that the Proof of Service is on file; or
° The restrained person was at the restraining order hearing or was informed of the order by an officer. (Fam. Code,
§ 63 83; Pen. Code, § $36(c)(2).) An officer can obtain information about the contents of the order in the Domestic
Violence Restraining Order System (DVROS). (Fam. Code, § 6381(b)-(c).)

If the Protected Person Contacts the Restrained Person
Even if the protected person invites or consents to contact with the restrained person, the orders remain in effect and must

be enforced. The protected person cannot be arrested for inviting or consenting to contact with the restrained person. The
orders can be changed only by another court order. (Pen. Code, § 137 10(b).)

| This is a Court Order.

Revined say. 201 Restraining Order After Hearing (CLETS—OAH) DV-130, Page of 7
| (Order of Protection)
| (Domestic Violence Prevention)
Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 8 of 34

 

Case Number:

 

 

 

 

i
Child Custody and Visitation
The custody and visitation orders are on Form DV-140, items (3)and (4). They are sometimes also written on

additional pages or referenced in DV-140 or other orders that are not part of the restraining order.

Enforcing the Restraining Order in California
Any law enforcement officer in California who receives, sees, or verifies the orders on a paper copy, in the California

Law Enforcement Telecommunications System (CLETS), or in an NCIC Protection Order File must enforce the orders.

Conflicting Orders—Priorities for Enforcement
If more than one restraining order has been issued protecting the protected person from the restrained person, the

orders must be enforced in the following priority (see Pen. Code, § 136.2 and Fam. Code, §§ 6383(h)(2), 6405(b)):

1. EPO: If one of the orders is an Emergency Protective Order (Form EPO-001) and it is more restrictive than other
restraining or protective orders, it has precedence in enforcement over all other orders.

Bi No-Contact Order: If there is no EPO, a no-contact order that is included in a restraining or protective order has
precedence in enforcement over any other restraining or protective order.

2, Criminal Order: If none of the orders includes a no-contact order, a domestic violence protective order issued in a
criminal|case takes precedence in enforcement over any conflicting civil court order. Any nonconflicting terms of the
civil restraining order remain in effect and enforceable.

4. Family, Juvenile, or Civil Order: If more than one family, juvenile, or other civil restraining or protective order has

been issued, the one that was issued last must be enforced.
}

 

(Clerk will fill out this part.)

—Clerk's Certificate—
I certify that this Restraining Order After Hearing (Order of Protection) is a true and

correer popy fhe priginal on file in the court.
Date: Clerk, by _ GWEN BROOKS-SWOPES , Deputy

 

 

| This is a Court Order.

Perens a - Restraining Order After Hearing (CLETS—OAH) DV-130, Page 7 of 7
(Order of Protection)
(Domestic Violence Prevention)
Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 9 of 34

 

Child Custody and Visitation Case Number:
Order HF 17847529

Vac

|,
This form is attached to (check one): C1 pv-110 WI Dv-130

  

 

 

 

 

 

 

 

 

 

(4) Name of Protected Person: Valerie Ann De Clue Mom [1] Dad L] Other*
(2) Other Parent’s Name: Alan Keith De Clue L] Mom M1] Dad L] Other*
* If qier specify relationship to child:
The Court Orders:
|. a Legal Custody to: (Person Physical Custody to:
(3) Wd Ghats Custody is ordered as follows: who makes decisions about (Person the child lives with.
health, education. Check at Check at least one.)
| least one.)
Child’s Name Date of Birth Mom Dad  Other* Mom Dad Other*
| Danica Alyssa De Clue WI CI CO h/| Cl Cl
b, O OF UU O OF 0
c! Oo OF 0 Oo OF

 

U If more children, check here. Attach a sheet of paper and write “DV-140, Child Custody” for a title.
* If Other, specify relationship to child and name of person:

 

(4) (| Child Visitation is ordered as follows:
alll No visitation to [] Mom [J Dad (J Other (name):

 

 

 

 

 

 

b, “| See the attached = Ss ___ - page document, dated:
c. L] The parties must go to mediation at:
d, (_] Until the next court order, visitation for LJ Mom Dad Other (name): will be:
| (1) L_] Weekends (starting): (The Ist weekend of the month is the Ist weekend with a Saturday.)
Fist Clana CI 3rd C] 4th (J Sth weekend of month
from at CJ am. C) p.m. to at Olam. p.m.
(day of week) (time) (day of week) (time)
(2) CJ Weekdays (starting):
| from at [J am. LI p.m. to at Fam. CL] p.m.
(day of week) (time) (day of week) (time)

|
: (3) [¥Y] Other Visitation

Check here and attach a sheet of paper if there are other visitation days and times, like holidays,
birthdays, sports events. List dates and times. Write “DV- 140, Other Visitation” for a title.

|
(S) I Supervised Visitation or Exchange

Visits and/or exchanges of children are supervised as specified on Form DV-150, Supervised Visitation and

Exchange Order.

This is a Court Order.

Me NS Geen Child Custody and Visitation Order DV-140, Page 1 ~

Family Code, §§ 3020, 3022, 3040-3043, 3100, 6340,7604 (Domestic Violence Prevention)

 
Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 10 of 34

 

Case Number:

|
HF 17847529

 

 

 

 

©

@)

C] Responsibility for Transportation for Visitation
“Responsibility for transportation” means the parent will take or pick up the child or make arrangements for
Sojneone else to do so.
a.) C] Mom C1] Dad C1 Other (name): take children to the visits.
b C] Mom CJ Dad CJ Other (name): pick up children from the visits.
c. C] Drop-off / pick-up of children will be at (address):

 

1 Ttavel with Children
Iv Mom YJ Dad [] Other (name): must have written permission from the
other parent, or a court order, to take the children outside of:

a. The State of California
b, ] The United States of America
c.| (_] Other place(s) (list):

 

 

C1 child Abduction

There is a risk that one of the parents will take the children out of California without the other parent’s
permission. C] The orders in Form DV-145, Order: No Travel with Children, are attached and must be
obeyed. (Fill out and attach Form DV-145 to this form.)

(3) [] Other Orders

@)

© ® ®

Check here and attach any other orders to this form. Write “DV-140, Other Orders” as a title.

|
Jurisdiction
This court has jurisdiction to make child custody orders in this case under the Uniform Child Custody Jurisdiction
and Enforcement Act (part 3 of the California Family Code starting with § 3400).

Notice and Opportunity to Be Heard
The responding party was given reasonable notice and an opportunity to be heard as provided by the laws of the

State of California.

Coubitry of Habitual Residence
The country of habitual residence of the child or children in this case is [¥] The United States of America
or Other (specify):

Penalties for Violating This Order

If you! violate this order, you may be subject to civil or criminal penalties, or both.
|

 

Duration of Child Custody, Visitation, and Support Orders
If this form is attached to Form DV-130 (Restraining Order After Hearing), the custody and visitation orders in this
form remain in effect after the restraining orders on Form DV-130 end.

| This is a Court Order.

Rev. January 1, 2012 Child Custody and Visitation Order DV-140, Page 2 of 2

| (Domestic Violence Prevention)

|
|
i
|
|
 

| Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 11 of 34

 

Supervised Visitation and Case Number:
Exchange Order HF 17847529

 

 

 

This form is attached to [[] DV-110, Temporary Restraining Order (] DV-130, Restraining Order After Hearing

DV-140, Child Custody and Visitation Order

 

(4) Name of Protected Person: Valerie De Clue Mom [] Dad [] Other*

@)

@)

@)

Other Parent's Name: Alan Keith De Clue [1 Mom [x] Dad [] Other*
aif on ner, specify relationship to child:

The Court Orders:

Mediation, Visitation and Exchange

 

 

 

a. (|| Parties must go to mediation at:
b. Es) Visitation of children is supervised.
Parent to be supervised is: [] Mom [x] Dad [] Other (name):

c. UO Exchanges of children are supervised.

 

 

Schedule of Supervised Visits
a. ao All visits as provided in the schedule on Form DV-140, item (4)(d) are to be supervised.
b. ba Supervised visits shall be 2___ visit(s) per week of 3 _ hours(s) each, to be arranged with the provider.

ms O} Other schedule of supervised visits is attached. (Check here and attach a sheet of paper with “DV-1350,
Other Schedule” for a title.)

red of Provider
a. Oo) Professional (individual or supervised visitation center)

b. Bl

i, .
Provider's Information

Nonprofessional

Name: Nancy Melanson

Telephone number: Gas ~4k0 ~ Gob &

Address:

 

Costs Will Be Paid As Follows:

 

CL Mom to pay: %
CI Dad to pay: %

[] Other:

Contact With Provider

|
C] Mom to contact provider before (date):
(1 Dad to contact provider before (date):

C] Ofer

The pour also orders (specify):

 

 

 

 

 

his is a Court Order.

 

icial Council of California, wenv.courts.ca. . 8 3 aa.
ES akc Supervised Visitation and Exchange Order DV-150, Page 1 of 1

Family Cade, § 3100, 3031 (Domestic Violence Prevention)

 
| Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 12 of 34

NIC-025

 

HF 1784889 |

 

 

 

|
|
SHORT TITLE: CASE NUMBER:
|
|
|
|

| ATTACHMENT (Number):

(This Attachment may be used with any Judicial Council form.)

9/29/2017
DV-140 , Other Visitation

Court orders Respondent shall have supervised visitation; Respondent's sister shall supervise visits with minor
and Respondent at her home per her availability.
Respondent's visitation: every other weekend for 2 days for 3 hours. On the off week, Respondent will have

visits on Wednesday from 6pm - 9pm

Court orders an exception for civil standby to allow Respondent to obtain his personal property from 4006
Loch Lomond Way, Livermore CA

Previous epstody and visitation orders not modified by this order remain in effect.

 

 

 

(if the item that this Attachment concerns is made under penalty of perjury, all statements in this Page of
Attachment are made under penalty of perjury.) (Add pages as required)
Form Approved for Optional Use ATTACHMENT vaww.courtinfo.ca.gov

Judicial Council of California : 2
MC-025 [Rev. July/1, 2009] to Judicial Council Form

|
|
|

 
 

 

ATTORNEY OR PARTY YITHOYT ATTORNEY (Norte; State Bo: riiushber, did gadis}: : Co "gs * Fomcounr ise oty T bace

"7033 Village Parkway, Suite 201

CYNTHIA CAMPANILE, "ESQ..SBN 103094
LAW OFFICES OF CYNTHIA CAMPANILE

 

‘Dublin, CA 94568 - .
' TeveRHoNE NO:(92'5) 829-0693. _ FARO! (Gritonal (925) 829-4703 : nots

E-mail i a (Ontingen: ' : g : FILED
ATTORNEY FOR (Nemo: VALERIE ANN DE CLUE . ’ Sse
SUPERIOR COURT.OF CALIFORNIA, COUNTY OF ALAMEDA - ALAMEDA COUNTY

. s eoavoeter SARE — SUL 10 2017

| STREET ADDAESS: 24405 AMADOR STREET -

CITY AND ZIP GODE: HAYWARD, CA 94544.

arwicn naue- LAY WARD HALL OF JUSTICE CLERK OF THE SUPERIOR copRt

 

 

 

 
 

 

 

 

 

 

 

 
  

 

  
  
   

PETITIONERIPLAINTIFF: ‘VALERTE ANN DE CLUE™ TCT VAN
: : ; . , ‘ Depuly
: es aS ATT ALAN KEITH DE CLUE _ .
7 , * OTHER PARTY: ° wi en ve fee Fa eR gt cep RR IP bag
= —o — Se a — -—
FINDINGS AND ORDER AFTER HEARING © . | |HFI7848891
: 1. Tife proggeding wos beard oy . uo - . gem) .
on (date): May 2, 2017: " * at(time): 9:00am. =. °- inDept: 510 Room:
by-Judge’ (name): Jason A. Glay, Commissioner... - (C} Tempomiy Judge - :
: a the order to Show GHuse, notice of fotion or request for order filed- (date): 04/11/2017 by. (name): Respondent - ;
3 Petitiones/plainitt present. | " [3] attomey present.(name): Cynthia: Campanile, Ese. 2.
i B [XY Respondenvdefendant’ present ‘ ' -Q) Attomey present (name): MattiewM, Diver, Es
‘c.. CO Other party present i “oO Attomey " Present (name) ee ee ee eee
. Tie Gourr dross SO I ee gto, he ge EB
2: Custody and vstatanfoarenting time, Asattached . (CI on fom FL-344 CY Other me Not seoeble
8 cpus support: _ Asattached’ [7] ontormFt-342 (1 other © BSD Not applicable, an
4. Spousal or family. support; As affached a on form FL.343. CO Other.” (XE Not applicable”.
SR pery orders: As attached. o on form FL-344 ° o Other (XE Not applicable. H+
"6. Atlomey’s iees * * Asattaéieg, - (Jon forin FL-346 ce ‘other “Sai
7, oper orders: a As attached CA] Not applicable
. “axa olher isbups os reserved uri futher order of court, -
, 9. ca This arn continued for further hearing on (date): . i ‘at (time): ey -in Depts: “9

7 the following j issues:

   

 

 

 

Date:, ACY
. Approved.as conforming to court order. Jf” i
ee CE} petthojienirLanmer: “DED reeonness a aaa O Gaoane 7 |
a diNodaojie SSS INDINGS AND ORDER AFTER HEARING = cnt

aay | DAI (Farnlly: Lavernbtienody ue spat Uiite Parentage). a
_ a Bec Valerie Ann ay

 

_ ER

 

 

 

 

 

 

 
“3

 

 

SP a

pt

pte pt

NS pg
tS

eee

Ke.

to

uy

aN eR. Oo

ae

On

tl

oN

~

 

AD.

the “date for “the peeeteeal o£ ghia items eae with regard to a

getziane said items.

> shail .be changed. witch. the Cost ot minor! s counsel.

o.w 7a,

ae

 

 

Marriage of De Clue, - Valarie and Alaa, Keith - ;
Alameda County Superior Court, Cage-.No .* BEL7849891 ‘
“Attachment 7 (Othaz - ‘Qnders) . to: Findings and .Ordex After Hearing’.

 

Le: Respondent shall have the right to xeturn ka the: forte’

family residence with @& mutually agreed. upon thi rd party. & te |:

retrieve his clothing, | conveite aufomobile,’ ‘and | his auto repai bee [P +

teels on a date to be mutually agreed upon Py the, parties.

20 Gounsel,, ‘shall meet. and confer ko. x

 

“ary ge ok

‘matually agreed BPph third pen to: accompany the bespendens ter}

  
 

Be ‘The court shal appoint: minor’ s course}, for: tthe pavties’

 

daughter, Danica De clue, the court shall Pesexrve forisdiction tet

allocate and determine: whethee ‘the parties or thé ceuney GE Blaitede: o

Declarations prior to the May 26, eae hearing.

a

 

 

   

A on agzeement: nets 3S
: : zd yet pail i

 

‘The, par ties shall EtVe. and Serve Ingohe, anid: expéae,|

 

 

 

 

 

 

 

 

 
Date

10/5/2018

10/4/2018

 

10/4/2018
i
10/1/2018

10/1/2018

|
10/1/2018

|
10/1/2018

 

9/27/2018
|

9/27/2018

9/27/2018

9/27/2018

9/17/2018

9/19/2018
|

yasyzons
9/13/2018
ofid/o0i8

9/13/2018
9/13/2018

9/13/2018
9/12/2018

<<

 

< Page: 20f6 > >> ee onde

Description Pages Price

Notice to Attorney re Notice of
Appeal Filed

Case Status Questionnaire of
Valerie Ann De Clue Filed

Proof of Service by Mail Filed
RFO - Family Law 10/09/2018
02:00 PM D- 510

Notice of Motion and Motion to be
Relieved as Counsel Filed for
Respondent

Proposed Order Received

Case Management Conference
Questionnaire Filed by Alan Keith
De Clue

Hearing Reset to Family Law
Status Conference 10/09/2018
09:00 AM D- 510

Hearing Continued to RFO - Family
Law dept: 510 date: 10/09/2018
time: 09:05 AM

RFO - Family Law Commenced and
Continued

Notice of Appeal (Unlimited) Filed
by Alan Keith De Clue

Proof of Service by Mail Filed

Declaration Re: Peremptory
Challenge as to Jason Clay Denied

Rejection Letter Issued on Notice
of Motion and Motion to be
Relieved as Counsel

Proof of Service by Mail Filed
Proof of Service by Mail Filed

Proof of Service Filed

Declaration Re: Peremptory
Challenge as to Jason Clay Filed
for Alan Keith De Clue

Miscellaneous Respondent's
Response to Petitioner's RFO Filed

Proof of Service by Mail Filed

 

Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 15 of 34

Select
 

-Case 4:20-ev-05808-PJH—_Deeument +-2-Fited 08/T8/20- Page 16 of 34

 

 

 

 

 

 

 

MC-025
SHORT TITLE: Valere Ann De Clue CASE NUMBER:
HF17847529
, ATTACHMENT (Number): 1 _ Page 1 of 4
, (This Attachment may be used with any Judicial Council form.) (Add pages as required)
2 & __ Restrained party shall not cause any third party to do any act otherwise prohibited by this order.
5 —_
gs 03/07/2017
| DV-140, Other Visitation
w
mi Family Court Services Recommendation dated 03/02/2017 is adopted as modified and made an order of
the court.
7
Recommendation:
8 1. Timeshare: Mr. De Clue shall have custody of the child on the 2 days of the week Ms. De Clue is
working and on alternating weekends from Friday 6pm until Sunday at 8:30pm and return to Ms. De Clue
9 on days minor is not at preschool. All other times not specified herein the child shall be with Ms. De Clue.
When Ms. De Clue is working, she will drop minor child off to daycare or child care provider and Mr, Clue
40 | will pick up child from daycare or child care provider,
2. Exchanges: The exchanges shall occur at preschool when the preschool is open. The parties shall
41 exchange the child at the McDonald's on Santa Rita Rd. on days the child is not at preschool. Both
counsel shall meet and confer to determine a location for exchanges if a change needs to be made.
42 3. Services: The parties shall abide by the following services:
a. The child shall continue to participate in individual therapy with John Tomkins. The parties shall
13 alternate taking the child to her appointments.
b. Mr. De Clue shall participate in an anger management class.
14
The parties shall use FamilyWizard to communicate about the child.
15
46 DV-110, Other Orders
5 Petitioner will provide Respondent her work schedule one week before it begins.
48 Both parties shall share in the cost for minor's therapy and preschool/child care costs.
On Saturday, February 25, 2017, Respondent shall retrieve his clothing and a 1967 Shelby Mustang from
19 the home by civil standby. Respondent will return the keys to the Jeep to Petitioner.
20
"24
22
23 [
|
24
25
26
27 || (If the item that this Attachment concems is made under penalty of pequry, all statements in this Attachment are made under
penalty of perury.)
ea nepenee i Gore a ATTACH MENT Cal. Rules of Court, rule 982
MC-025 [New July 1, 2002] to Judicial Council Form

2002 © American LegalNel, Inc,

 
| Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 17 of 34

Superior Court of California, County of Alameda
| Hayward Hall of Justice

 

 

 

 

| De Clue No. HF17847529
| Plaintifi/Petitioner(s)
VS. Minutes
De Clue
Defendant/Respondent(s)
| (Abbreviated Title)
Department 510 Honorable Jason Clay , Commissioner

 

Cause called for trial: March 07, 2017.

Petitioner Valerie Ann De Clue appearing represented by Campanile, Cynthia.
Respondent Alan Keith De Clue appearing represented by Oliveri, Matthew M..

The matter is on calendar for review of child visitation.

Thel parties had a meet and confer prior to the matter being called.

Both counsels had a brief meet and confer prior to the matter being called.
na parties are sworn and testify.

The |court adopts the stipulation of the parties as recited in open court by respondent's counsel on the
record as the order of the court.

Petitioner's Request for Reissuance of the Temporary Restraining Order is Granted. This order shall
expire on 05/26/2017.

The protected person's name is Valerie Ann De Clue. The restrained person's name is Alan Keith De Clue,
Male,

Ht: {7 Weight: 125, Hair Color: Blonde,Eye Color: Blue,

Race: Caucasian, Age: 54, Born: 01/25/1963

|
In addition to the protected person, the following persons are protected by temporary personal conduct and
stay/away orders: Danica Alyssa De Clue, Erin Renshaw, Briana Renshaw

This order expires at the date and time of the hearing: 05/26/2017 9:00 a.m.
No information has been provided to the judge about a criminal protective order,
To the restrained person; The court has granted the temporary orders listed below.

If you do not obey these orders, you can be arrested and charged with a crime. You may be sent to jail for
up to one year, pay a fine of up to $1,000, or both.

Alan Keith De Clue must not do the following things to the protected people:

Harass, attack, strike, threaten, assault (sexually or otherwise), hit, follow, stalk, molest, destroy personal
property, disturb the peace, keep under surveillance, impersonate (on the Internet, electronically or

otherwise), or block movements.

Contact, either directly or indirectly, in any way, including but not limited to, by telephone, mail, e-mail or
other| electronic means.

 

Minutes
M11220205

 
Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 18 of 34

Pedcefil written contact through a lawyer or a process server or other person for service of legal papers
related to a court case is allowed and does not violate this order.

The restrained person must stay at least 100 yards away from:
Valerie Ann De Clue;

Danica Alyssa De Clue, Erin Renshaw, Briana Renshaw;

the home of the protected person;

the job or workplace of the protected person;

Child Custody and Visitation Order

The Child Custody is ordered as follows:

Dahica Alyssa De Clue , Born 12/20/2011 - Legal Custody to Mom ; Physical Custody to Mom
Unt the next court order, visitation for Dad will be:

Me eee must have written permission from the other parent, or a court order, to take the children
outside o

The State of California
The United States of America

 

This court has jurisdiction to make child custody orders in this case under the Uniform, Child Custody
Jurisdiction and Enforcement Act (part 3 of the California Family Code starting with A§ 3400).

The United States of America is the country of habitual residence of the child or children.
03/07/2017
DV-140, Other Visitation

Family Court Services Recommendation dated 03/02/2017 is adopted as modified and made an order of
the court.

Recommendation:

1. Timeshare: Mr. De Clue shall have custody of the child on the 2 days of the week Ms. De Clue is
working and on alternating weekends from Friday 6pm until Sunday at 8:30pm and return to Ms. De Clue
on days minor is not at preschool. All other times not specified herein the child shall be with Ms. De Clue.
When Ms. De Clue is working, she will drop minor child off to daycare or child care provider and Mr.
Clue will pick up child from daycare or child care provider.

2. Exchanges: The exchanges shall occur at preschool when the preschool is open. The parties shall
exchange the child at the McDonald's on Santa Rita Rd. on days the child is not at preschool. Both
counsel shall meet and confer to determine a location for exchanges if a change needs to be made.

3. Services: The parties shall abide by the following services:

a. The child shall continue to participate in individual therapy with John Tomkins. The parties shall
alternate taking the child to her appointments.

b. Mr. De Clue shall participate in an anger management class.

The parties shall use FamilyWizard to communicate about the child.

DV-110, Other Orders
Petitioner will provide Respondent her work schedulc one weck before it begins.
Both parties shall share in the cost for minor's therapy and preschool/child care costs.

On Saturday, February 25, 2017, Respondent shall retrieve his clothing and a 1967 Shelby Mustang from
the ome by civil standby. Respondent will return the keys to the Jeep to Petitioner.

Minutes of 03/07/2017

 

| Minutes
| M11220205
Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20

Entered on 03/10/2017

| Chad Finke Executive Officer / Clerk of the Superior Court

By BS Marre a

 

Deputy Clerk

Page 19 of 34

 

Minutes

 

M1 1220205
Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 20 of 34

| Superior Court of California, County of Alameda
Hayward Hall of Justice

 

 

 

 

 

De Clue No. HF17848891
Plaintiff/Petitioner(s)
va Minutes
De Clue
| Defendant/Respondent(s)
(Abbreviated Title)
Department 510 Honorable Jason Clay , Commissioner

 

Reporter Leinaala Gray CSR# 2941

|
Called for Trial: July 21, 2017.
|

Petitioner Valerie Ann De Clue appearing represented by Campanile, Cynthia.
Respondent Alan Keith De Clue appearing represented by Oliveri, Matthew M..
Third Party Danica Alyssa De Clue represented by Hicks Esq, Chery! Lynn.

1:33 PM Court, counsels, minor's counsel, and both parties are present and on the record.

Respondent's counsel makes an oral motion requesting Petitioner's witnesses in court today be excused
fro the courtroom.

| . .
The court denies the request to exclude Petitioner's witnesses. The witnesses were excused without being
subjected to recall,

Respondent's counsel makes an oral request to continue today's matter after Respondent's testimony to
allow Respondent's witness to be present for testimony.

|
The court will rule on the request after today's testimony.
1:38 PM Aaron Hill sworn for Respondent as a witness and under Direct Examination.

1:43 PM Aaron Hill under Cross Examination.

1:50 PM Aaron Hill under Re-Direct Examination.
1:54 PM Aaron Hill under Court's Examination.
1:55 PM Aaron Hill excused.

:56 PM Dalene Howe sworn for Respondent as a witness and under Direct Examination.

|
PM Dalene Howe under Cross Examination.
1 PM Dalene Howe under Cross Examination by minor's counsel.
(03 PM Dalene Howe under Re-Cross Examination.
3 PM Dalene Howe excused.
|
4

| PM Chris Howe sworn for Respondent as a witness and under Direct Examination.
‘15 PM Merry DeClue sworn for Respondent as a witness and under Direct Examination.

2:20 PM Merry DeClue under Cross Examination.

2:24 PM Merry DeClue under Cross Examination by minor's counsel.
2:27, PM Merry DeClue under Re-Direct Examination.

2:28 PM Merry DeClue excused.

2:30 PM Justin Pinoni sworn for Respondent as a witness and under Direct Examination.

 

Minutes
M11512560
Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 21 of 34

2:34 PM Justin Pinoni under Cross Examination.
2:35 PM Justin Pinoni under Cross Examination by minor's counsel.
2:36 PM Justin Pinoni under Re-Direct Examination.

2:36 PM Justin Pinoni excused.

a PM Nancy Melanson sworn for Respondent as a witness and under Direct Examination.

3:02 PM Court takes an afternoon recess.
3:18 Pm Court reconvenes. Court, counsels, and both parties are present and on the record,

3:19 PM Nancy Melanson sworn for Respondent as a witness resumes Direct Examination.

3:20 PM Nancy Melanson under Cross Examination.
3:33 PM Nancy Melanson under Cross Examination by minor's counsel.

3:34 The court takes a brief recess for Petitioner.

3:36 PM Court reconvenes and all parties are present along with their counsel including minor's counsel.

3:45 PM Nancy Melanson under Re-Direct Examination.

‘47 PM Nancy Melanson under Re-Cross Examination.

0 PM Nancy Melanson under Re-Direct Examination.

PM Nancy Melanson under Court's Examination,

PM Nancy Melanson under Cross Examination by Respondent's counsel.

PM Nancy Melanson under Cross Examination by Petitioner's counsel after the court's examination.
PM Nancy Melanson excused.

2 G2 Go

> Lo Lo Ga
Cn tun Un Un On
tn Go ee

discussion on the record regarding Respondent's rebuttal witness.
4:05|PM Alan Keith De Clue sworn for Petitioner as a witness and under Direct Examination.

A discussion on the record regarding Respondent's rebuttal Witness, an additional witness, and a
reissuiance date.

Petitioner's Request for Reissuance of the Temporary Restraining Order is Granted. This order shall
expire on 09/26/2017.

The protected person's name is Valerie Ann De Clue.

Case| continued to 02:00 PM on 09/26/2017 in Department 510, Domestic Violence Hearing, Hayward
Hall of Justice, 24405 Amador Street, Hayward.

Minutes of — 07/21/2017
Entered on 07/21/2017

Chad Finke Executive Officer / Clerk of the Superior Court

| B BD. Mecrestartowstionn
y digtta

 

Deputy Clerk

 

Minutes

 

M11512560
Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 22 of 34

 

 

 

 

 

Superior Court of California, County of Alameda
Hayward Hall of Justice
De Clue No. HF17848891
Plaintiff/Petitioner(s)
VS. Minutes
De Clue
Defendant/Respondent(s)
(Abbreviated Title)
Department 510 Honorable Jason Clay , Commissioner
Reporter Kris Case, CSR

 

Catise called for hearing on December 12, 2017.

Petitioner Valerie Ann De Clue appearing represented by Campanile, Cynthia.
Respondent Alan Keith De Clue appearing represented by Thomas, Randy E..
Third Party Danica Alyssa De Clue not appearing.

Respondent's counsel states that he will work with Petitioner's counsel in finding a child custody
evaluator.

The matter is continued for a further status conference hearing.

Case continued to 01:30 PM on 02/06/2018 in Department 510, Family Law Status Conference, Hayward
Hall of Justice, 24405 Amador Street, Hayward.
|

Minutes of 12/12/2017

 

 

Entered on 12/18/2017
Chad Finke Executive Officer / Clerk of the Superior Court
oy. Aheagsnetenaactics
By digtal
Deputy Clerk
Minutes
M11850759

 
Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 23 of 34

Superior Court of California, County of Alameda
Hayward Hall of Justice

 

 

 

 

De Clue No. HF17848891
Plaintiff/Petitioner(s)
¥8: Minutes
De Clue
Detendant/Respondent(s)
(Abbreviated Title)
Department 510 Honorable Jason Clay , Commissioner

 

Reporter Leinaala Gray CSR# 2941

Called for Hearing: April 26, 2017.

 

Petitioner Valerie Ann De Clue represented by Campanile, Cynthia.
Respondent Alan Keith De Clue not appearing represented by Matthew M. Oliveri not appearing.

paar appears on calendar regarding Request for Order file April 11, 2017.

Matter is continued by agreement of the parties and counsel.
|

Case continued to 09:00 AM on 05/26/2017 in Department 510, RFO - Family Law, Hayward Hall of
J wst}ee, 24405 Amador Street, Hayward.

Mi lites of 04/26/2017
Entered on 04/26/2017

 

 

Chad Finke Exceutive Officer / Clerk of the Superior Court
By Tladia huindowo
Deputy Clerk
Minutes
M11322260

 
Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 24 of 34

Superior Court of California, County of Alameda
Hayward Hall of Justice

 

 

 

 

 

De Clue No, HF17848891
Plaintiff/Petitioner(s)
a Minutes
De Clue
Defendant/Respondent(s)
| (Abbreviated Title)
Department 522. Honorable Toni Mims-Cochran , Commissioner

 

Reporter Zina Bailey, CSR #11267

|
Called for Hearing: April 10, 2017,

1

Petitioner Valerie Ann De Clue appearing represented by Campanile, Cynthia.
Respondent Alan Keith De Clue appearing represented by Oliveri, Matthew M..

Per the Granted stipulation filed on 4/4/2017 that both cases are to be consolidated, this matter will be
tansferred to Dept. 510 for further hearings.

This matter is Reset to 04/26/2017 at 9:00am.

Minutes of 04/10/2017
Entered on 04/11/2017

Chad Finke Executive Officer / Clerk of the Superior Court

 

 

py WMelse
Deputy Clerk
Minutes

 

M11289194
Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 25 of 34

Law Offices of Cynthia Campanile Oliveri Law, LLP

Attn: Campanile, Cynthia Attn: Oliveri, Matthew M.
7033 Village Parkway, Ste. 201 2010 Crow Canyon Place
Dublin, CA 94568 Suite 100

|

San Ramon, CA 94583

 

Superior Court of California, County of Alameda
Hayward Hall of Justice

 

De Clue No. HF17848891
| Plaintifi/Petitioner(s)

 

ue Application Re: Peremptory Challenge
as to Toni Mims-Cochran Denied

|
De Clue

Defendant/Respondent(s)
(Abbreviated Title)

 

The|peremptory challenge filed on March 22, 2017 is not in proper form and is therefore DENIED, A
challenge must be directed against a specifically identified judicial officer, Code of Civil Procedure
section 170,6(a)(2). The peremptory challenge in question is directed against Department 522 and does
not identify the undersigned, or any judicial officer, as biased against respondent's interest, and is
therefore not in conformity with the statute's requirements.

 

Dated: 03/23/2017

 

| Commissioner Toni Mims-Cochran

 
Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 26 of 34

Superior Court of California, County of Alameda
Hayward Hall of Justice

 

 

 

 

De Clue No. HF17848891
Plaintiff/Petitioner(s)
Vik Minutes
De Clue
Defendant/Respondent(s)
(Abbreviated Title)
Department 510 Honorable Jason Clay , Commissioner

 

Called for Hearing: July 12, 2017.

Petitioner Valerie Ann De Clue appearing represented by Campanile, Cynthia.
Respondent Alan Keith De Clue appearing represented by Oliveri, Matthew M..
Thitd Party Danica Alyssa De Clue represented by Hicks Esq, Cheryl Lynn.
The) matter is reissued to be joined with the DV long-cause hearing.

Case continued to 01:30 PM on 07/21/2017 in Department 510, RFO - Family Law, Hayward Hall of
Justice, 24405 Amador Street, Hayward.

Both parties agree to vacate the hearing on 08/23/2017.
Hearing Vacated: RFO - Family Law 08/23/2017 09:00 AM D-510.

Minutes of 07/12/2017
Entered on 07/12/2017

Chad Finke Executive Officer / Clerk of the Superior Court

| Br Macrrtamblounccina

 

Deputy Clerk

 

 

Minutes
M11490558
r

L

_ Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 27 of 34

Haw Offices of Cynthia Campanile 7 "Oliveri Law, LLP |

Attn: Campanile, Cynthia Attn: Oliveri, Matthew M.

7033 Village Parkway, Ste. 201 2010 Crow Canyon Place

‘Dublin, CA 94568 Suite 100

| J L San Ramon,CA 94583 J

 

Superior Court of California, County of Alameda
Hayward Hall of Justice

 

 

De Clue No. HF17848891

Plaintiff/Pctitioner(s)
VS.

De Clue NOTICE OF HEARING (AMENDED)

RFO - Family Law on 07/31/2017 has been
vacated and rescheduled.

 

Ic
thi
sed

Defendant/Respondent(s)
(Abbreviated Title)

 

To each party or to the attorney(s) of record for each party herein:

Notice is hereby given that the above entitled action has been set for:
RFO - Family Law

You are hereby notified to appear at the following Court location on the date and
time noted below:

RFO - Family Law:

DATE: 07/21/2017 TIME: 01:30PM DEPARTMENT: 510
LOCATION: Hayward Hall of Justice, 2nd Floor

24405 Amador Street, Hayward

Dated: 07/14/2017 Chad Finke Executive Officer / Clerk of the Superior Court
By Mary tiamtouciins
By digital
Deputy Clerk

CLERK'S CERTIFICATE OF MAILING

ertify that the following is true and correct: I am the clerk of the above-named court and not a party to
s cause. I served this Notice by placing copies in envelopes addressed as shown hereon and then by
ling and placing them for collection, stamping or metering with prepaid postage, and mailing on the date

 

stated below, in the United States mail at Alameda County, California, following standard court practices.

Executed on 07/14/2017.
By a . digita’
Deputy Clerk

 

 
Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 28 of 34

 

 

SH

 

ORT TITLE:

De Clue VS De Clue

CASE NUMBER:
HF 17848891

 

 

 

 

ADDITIONAL ADDRESSEES

-- Third Party --

Law Offices of Cheryl Hicks
Attn: Hicks Esq, Cheryl Lynn
1440 Broadway, #814
Oakland, CA 94612

 
Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 29 of 34

Superior Court of California, County of Alameda
Hayward Hall of Justice

 

 

 

 

 

De Clue No. HF17848891
Plaintifi/Petitioner(s)
hs Minutes
De Clue
Defendant/Respondent(s)
(Abbreviated Title)
Department 510 Honorable _ Jason Clay , Commissioner

 

mayen Leinaala Gray CSR# 2941

|
Called for Hearing: July 21, 2017.

Petitioner Valerie Ann De Clue appearing represented by Campanile, Cynthia.
Respondent Alan Keith De Clue appearing represented by Oliveri, Matthew M
Third Party Danica Alyssa De Clue represented by Hicks Esq, Cheryl Lynn.

The matter is reissued to 09/26/2017 at 2pm.

|
RFO - Family Law scheduled on 09/26/2017 02:00 PM in Department 510, Hayward Hall of Justice,
24405 Amador Street, Hayward.

|
Minutes of 07/21/2017

Enteredon 07/24/2017

Chad Finke Executive Officer / Clerk of the Superior Court

By & . Mhratrasses digtal

Deputy Clerk

 

Minutes
M11514742
Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 30 of 34

| Superior Court of California, County of Alameda
| Hayward Hall of Justice

 

 

 

 

| De Clue No. HF17848891
| Plaintiff/Petitioner(s)
VS. Minutes
De Clue

Defendant/Respondent(s)
| (Abbreviated Title)
|

Department 510 Honorable Jason Clay , Commissioner

 

 

|
Called for Hearing: May 02, 2017.

Reporter Leinaala Gray CSR# 2941

Petitioner Valerie Ann De Clue appearing represented by Campanile, Cynthia.
Respondent Alan Keith De Clue appearing represented by Oliveri, Matthew M..

The’ parties had a meet and confer prior to the matter being called.

Both parties are sworn and testify.

Thefparties agree that Respondent may retrieve his Corvette, auto mechanic tools, and possibly a
transmission. Respondent's counsel will submit proof that the transmission belongs to a 3rd party.
The Larties will select a neutral 3rd party to retrieve Respondent's property.

The mate is passed to the afternoon calendar.

Case continued to 01:30 PM on 05/02/2017 in Department 510, RFO - Family Law, Hayward Hall of
Justice, 24405 Amador Street, Hayward.

 

 

Minutes of 05/02/2017
Entered on 05/05/2017
|
Chad Finke Executive Officer / Clerk of the Superior Court
Dd. Murti Horceins
By digital
Deputy Clerk
Minutes
M1 1343385

 
Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 31 of 34

Superior Court of California, County of Alameda

 

 

 

 

| Hayward Hall of Justice
|
| De Clue No. HF17848891
Plaintiff/Petitioner(s)
¥8. Minutes
|
De Clue
| Delendant/Respondent(s)
| (Abbreviated Title)
Department 510 Honorable Jason Clay , Commissioner

 

Reporter Leinaala Gray CSR# 2941

|
Called for Hearing: May 02, 2017.

Petitioner Valerie Ann De Clue appearing represented by Campanile, Cynthia.
Respondent Alan Keith De Clue appearing represented by Oliveri, Matthew M..

The matter is recalled from the morning calendar. Both parties and their counsel are present and on the
record,

The parties were previously sworn and still under oath,

The court makes the following orders:

|
Beginning 05/06/2017, Mr. De Clue shall have supervised visitations with minor child every other
weekend for 2 days for 3 hours each visit at Terra Firma. On the off week, Mr. De Clue shall have
supervised visitation on Wednesday from 6pm to 9pm at Terra Firma. Both sides shall work out the 2nd
day through their counsel.

|
Ms. De Clue's daughter may assist with bringing minor child to the visits and pick up after the visits.

Mr. De Clue shall pay the costs for the supervised visitation.
The court shall appoint counsel for the minor.

The court reserves jurisdiction over reallocation or determination of costs of minor's counsel at a later
date.

Both parties are ordered to file and serve an updated Income and Expense Declaration before 05/26/2017.

The hearing on 05/26/2017 shall be maintained and the hearing on (6/06/2017 shall be reset to
06/20/2017 in D-310.

Scheduled Hearing of 09:00 AM on 06/06/2017 in Department 522, RFO - Family Law, was reset to
09:00 AM on 06/20/2017 in Department 510, RFO - Family Law, Hayward Hall of Justice, 24405
Amador Street, Hayward.

Minutes of 05/02/2017
Entered on 05/05/2017

Chad Finke Executive Officer / Clerk of the Superior Court

By a. Mhactrasiartlnnaitions

 

 

Minutes

M11343552
Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 32 of 34

| Superior Court of California, County of Alameda

 

 

 

 

Hayward Hall of Justice

De Clue No. HF17848891
Plaintiff/Petitioner(s)

ie Minutes
De Clue
Defendant/Respondent(s)
(Abbreviated Title)
Department 510 Honorable _ Jason Clay , Commissioner

 

Reporter Leinaala Gray CSR# 2941

Called for Hearing: May 26, 2017,

Petitioner Valerie Ann De Clue appearing represented by Campanile, Cynthia,
Respondent Alan Keith De Clue represented by Chang, Jerry (Specially Appearing).
Cheryl Smith appearing for the minor,

Valtris Ann De Clue sworn for Petitioner as a witness and under Direct Examination.

Matter is on as continued from 04/26/2017 (HF17848891) and on for a related Domestic Violence
Hearing (HF 17847529),

All harties agree to a continuance.

Mr. Oliveri has agreed to pay Ms. Campanile's attorneys fecs for today.

Matter is set for a full day Domestic Violence Hearing on 07/12/2017 at 9:00 AM.
Pretrial order to issue.

Peon Request for Reissuance of the Temporary Restraining Order is Granted.
The protected person's name is Valerie Ann De Clue.

Case continued to 09:05 AM on 07/12/2017 in Department 510, RFO - Family Law, Hayward Hall of
Justice, 24405 Amador Street, Hayward.

Minutes of 05/26/2017
Entered on 05/26/2017

| Chad Finke Executive Officer / Clerk of the Superior Court

“i, digkal sgt

By dds dees Ae

 

Deputy Clerk

 

Minutes
M11393183
Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 33 of 34

Superior Court of California, County of Alameda
Hayward Hall of Justice

 

 

 

 

De Clue No. HF17847529
Plaintiff/Petitioner(s)
ve Minutes
De Clue
| Defendant/Respondent(s)
(Abbreviated Title)
Department 510 Honorable Jason Clay , Commissioner

 

Reporter Leinaala Gray CSR# 2941

Cause called for trial: February 23, 2017.

Petitioner Valerie Ann De Clue appearing represented by Campanile, Cynthia.
Respondent Alan Keith De Clue appearing represented by Oliveri, Matthew M..

Both parties are sworn and testify.
Petitioner's Request for Reissuance of the Temporary Restraining Order is Granted.
The protected person's name is Valerie Ann De Clue.

In addition to the protected person, the following persons are protected by temporary personal conduct and
stay-away orders: Danica Alyssa De Clue, Erin Renshaw, Briana Renshaw

This order expires at the date and time of the hearing: 05/26/2017 9:00am a.m.
No information has been provided to the judge about a criminal protective order.
To the restrained person: The court has granted the temporary orders listed below.

If you do not obey these orders, you can be arrested and charged with a crime. You may be sent to jail for
up to one year, pay a fine of up to $1,000, or both.

Alan Keith De Clue must not do the following things to the protected people:

Harass, attack, strike, threaten, assault (sexually or otherwise), hit, follow, stalk, molest, destroy personal
property, disturb the peace, keep under surveillance, impersonate (on the Internet, electronically or
otherwise), or block movements.

Contact, either directly or indirectly, in any way, including but not limited to, by telephone, mail, e-mail or
other electronic means.

Peaceful written contact through a lawyer or a process server or other person for service of legal papers
related to a court case is allowed and does not violate this order.

The restrained person must stay at least 100 yards away from:
Valerie Ann De Clue:

Danica Alyssa De Clue, Erin Renshaw, Briana Renshaw;

the home of the protected person;

the job or workplace of the protected person;

the children's school or childcare;

 

Child Custody and Visitation Order

Minutes
M11184076
Case 4:20-cv-05808-PJH Document 1-2 Filed 08/18/20 Page 34 of 34

The Child Custody is ordered as follows:
Danica Alyssa De Clue , Born 12/20/2011 - Legal Custody to Mom ; Physical Custody to Mom
Until the next court order, visitation for Dad will be:

Mom , Dad must have written permission from the other parent, or a court order, to take the children
outside of:

The State of California
The United States of America

This court has jurisdiction to make child custody orders in this case under the Uniform Child Custody
Jurisdiction and Enforcement Act (part 3 of the California Family Code starting with A§ 3400).

The United States of America is the country of habitual residence of the child or children.
02/23/2017
DV-140, Other Visitation

Respondent shall have non-professional supervised visitation with minor on Saturday, 02/25/2017 from
10am to 2pm and Sunday, 02/26/2017, from 10am to 2pm.

The visits shall be supervised by Delfina Calderon. If she is not available, then both counsels shall meet
and confer to choose another person,

DV-110, Other Orders

On Saturday, February 25, 2017, Respondent shall retrieve his clothing and a 1967 Shelby Mustang from
the home by civil standby. Respondent will return the keys to the Jeep to Petitioner,
|

Domestic Violence Hearing scheduled on 05/26/2017 09:00 AM in Department 510, Hayward Hall of
Justice, 24405 Amador Strect, Hayward.

The matter is continued for review of child visitation on 03/07/2017.

Domestic Violence Hearing scheduled on 03/07/2017 09:00 AM in Department 510, Hayward Hall of
Justice, 24405 Amador Street, Hayward.

Referred to Family Court Services.

Minutes of 02/23/2017
Enteredon 02/23/2017

Chad Finke Executive Officer / Clerk of the Superior Court

By a. Murrariimtlovactions

 

Deputy Clerk

 

Minutes
M11184076
